DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/02/2021 and 11/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.         The preliminary amendment has been received on 11/15/2019.
            Claims 1-6 and 8-13 have been amended.
            Claims 7, 14 and 15 have been canceled.
            Claim 16 has been newly added.
            Claims 1-6, 8-13 and 16 are currently pending in this application.

Allowable Subject Matter

4.          Claims 1-6, 8-13 and 16 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claims 1, 5, 9 and 16, the most relevant prior art, Kagermeier (DE 10 2006 059 500 A1) in view of Kim (US PAP 2015/0124940 A1) and Kito et al. (US PAP 2009/0257564 A1), teach a device, system method and a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method for determining positioning for an X-ray image acquisition device on a mobile patient support, wherein Kagermeier discloses a device for determining positioning for an X-ray image acquisition device on a mobile patient support (1), the device comprising (see Fig. 1; paragraphs 0002, 0005, 0008, 0011, 0017, 0023, 0034 and 0046): 

    PNG
    media_image1.png
    472
    528
    media_image1.png
    Greyscale
a processor and a status detector (17) (see Fig. 1; paragraphs 0042 and 0045); wherein the status detector is configured to acquire geometry data of a mobile patient support and of an X-ray image acquisition device, wherein the geometry data comprises spatial position, angular orientation and alignment data of components of the X-ray image acquisition device in relation to the mobile patient support (see paragraphs 0043, 0045 and 0046) that comprises at least two support devices (6 and 7) (see Fig. 1), and the at least two support devices comprise a joint connector and/or a rotational bearing element (8) (see Fig. 1; paragraph 0036), wherein the rotational bearing element is connected to the mobile patient support, wherein at least one of the at least two support devices is movably attached to the mobile patient support (see paragraph 0036), wherein the components of the X-ray image acquisition device comprise an X-ray tube and an X-ray detector, and wherein at least one of the at least two support devices is attached to the X-ray tube, and the at least one of the remaining support devices is attached to the X-ray detector; wherein the status detector is configured to transmit a status signal comprising the geometry data; wherein the processor is configured to receive the status signal and a region of interest position on a patient (see paragraphs 0043, 0045 and 0046); and wherein, based on the status signal and the region of interest position, the processor is configured to determine the spatial position, angular orientation and alignment data for the components of the X-ray image acquisition device in relation to the mobile patient support, and to provide an image acquisition protocol for the X-ray image acquisition device (see paragraphs 0043, 0045 and 0046).
          Kim discloses a method and apparatus determining an X-ray image acquisition device on a mobile patient support comprising: at least one X-ray detector including a storage unit configured to store ID information and a mounting position detecting unit; at least one mounting unit in which the X-ray detector is mounted; and a control unit configured to determine which X-ray detector among the at least one X-ray detector is mounted in which mounting unit among the 
    PNG
    media_image2.png
    716
    563
    media_image2.png
    Greyscale
at least one mounting unit based on the ID information and an output value of the mounting position detecting unit. (see Figs. 1, 4a, 4b, 8a, 8b, 9, 16 and 24-29; paragraphs 0006, 0017-0037, 0098-0117, 0154-0163 and 0195-0205).
           Kito et al. discloses (see Fig. 10 and 11) a radiation image capturing system detects the position of a radiation detecting cassette disposed below a patient and the position of a radiation source for emitting a radiation, based on the differences between the propagation times of radio waves emitted from (see abstract; Figs. 10 and 11; paragraphs 0060, 0105-0115)

    PNG
    media_image3.png
    516
    700
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    559
    492
    media_image4.png
    Greyscale

 an antenna device to an image capturing apparatus and the radiation detecting cassette. Based on the detected positions, the relative positions of the image capturing apparatus and the radiation detecting cassette are calculated, and then compared with each other by a position determining unit to judge how the image capturing apparatus is positioned with respect to the radiation detecting cassette. If the image capturing apparatus is not positioned in head-on facing relation to the radiation detecting cassette, then a warning is issued, and an actuating mechanism moves the image capturing apparatus to an appropriate position (see abstract; Figs. 10 and 11; paragraphs 0060, 0105-0115)
          Kagermeier, Kim and Kito et al. disclose related methods and apparatus for determining positioning for X-ray imaging device on the mobile supports but fail to explicitly teach or make obvious alone or in combination that the status detector is configured to acquire type data of a mobile patient support and of an X-ray image acquisition device; wherein the status detector is configured to transmit the type data allowing the processor to determine the spatial position, angular orientation and alignment data for the components of the X-ray image acquisition device in relation to the mobile patient support, and to provide an image acquisition protocol for the X-ray image acquisition device as claimed in combination with all of the remaining limitations of the corresponding claims.
            
             Claims 2-4, 6, 8, 10-13 are allowed by virtue of their dependence.
            
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berthonnaud et al. (US PAP 2003/0004438 A1; see abstract; paragraphs 0019, 0021 and 0025); Noordhoek et al. (US PAP 2011/0135053 A1; see abstract; paragraphs 0015, 0016 and 0044; claim 1) and Birkenbach et al. (US PAP 2015/0302556 A1; see abstract; paragraphs 0025, 0026 and 0035) teach the methods and apparatus for determining positioning data for the X-ray imaging systems. 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   March 13, 2021